DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 07/14/2019. Thus, claims 21-29 are pending in the application, including independent claims 21, 24 and 27.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020, 09/28/2020

Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27 of lines 3-4, the occurrence of “wherein the non-data frame, wherein the non-data frame” should be amended to --- “wherein 
Appropriate corrections are required.


Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. (US 10,750,540 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,750,540 B2) both disclose the method relates to processing a first portion of a signal at a first portion of a physical layer located in a first portion of a base station. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,750,540 B2) (please see below the mapping of claims; the table below shows only Example of Claim 21 is anticipated by claim 1 of Patent No. (US 10,750,540 B2)

Instant Application: 16/928156 
US Patent No.: US 10,750,540 B2 
21. A base wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to: 
transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first 
plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for
a frequency band range,
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals.















1. A base wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:                         transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first 
plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for
a frequency band range,
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals,
simultaneously transmit, by using the transceiver, a first
plurality of data frames to a second plurality of 
wireless communication terminals, and
simultaneously receive, by using the transceiver, a
second plurality of data frames from a third plurality
of wireless communication terminals, through a second
plurality of channels which are allocated to each 
of the third plurality of wireless communication
terminals,
wherein the first plurality of data frames and the second plurality of data frames are transmitted in the TXOP.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. [hereinafter as Lou], US 2013/0286959 A1 in view of Grandhi et al. [hereinafter as Grandhi], US 2012/0327870 A1 further in view of Wang et al. [hereinafter as Wang], US 2011/0103323 A1.
Regarding claim 21, Lou discloses wherein a base wireless communication terminal (Fig.1A [0067], base station eNodeB radio access network (RAN) 104) comprising:
a transceiver (Fig.1A-C [0069], base stations 114a-c comprises transceiver); and
a processor (Fig.1A-C [0068], base station eNodeB comprises processor),
wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals (Fig.46-48 [0294]-[0295], the processor of the base station eNodeB is transmitting a QoS data frame/QoS PPDU (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and Fig.38-39 [0248], CTS 3940 on sub-channel 3905-3920 and NAV on sub-channel 3905-3920 and Fig.34 [0230], the frame control field identifies a first channel by an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 to a first plurality of wireless communication terminals STAs),
and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.34 [0230], schedules/allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 to each of the first plurality of wireless communication terminals STAs               and Fig.27-28 [0212], communicating through one or more sub-channels which are assigned/allocated by a first signaling information MAC header of each STA),
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals (Fig.36-39 [0249], the processor of the base station eNodeB is receiving a CTS 3950 (i.e., second non-data frame) through the sub-channel 3910-3915 and Fig.49 [0317], the sub-channel/ the sub-channelized CTS (sCTS) from the plurality of wireless communication terminals STA1-7).
	Even though Lou discloses wherein the processor is configured to transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals, in the same field of endeavor, Grandhi teaches wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals (Fig.1 [0068], the processor of the base station AP is transmitting the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the base station AP is transmitting the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies a first plurality of wireless communication terminals WTRUs), 
and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140], allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals (Fig.6 [0095], the processor of the base station AP is receiving CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], receiving CTS frame including a bandwidth through the channels 615-617 from the plurality of wireless communication terminals WTRUs and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame from the plurality of wireless communication terminals WTRUs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.				                                                                 	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Lou to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141])
	Even though Lou and Grandhi discloses wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Lou and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Lou and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])

Regarding claim 22, Lou, Grandhi and Wang discloses all the elements of claim 21 as stated above wherein Lou further discloses the processor is configured to simultaneously transmit, by using the transceiver, a first plurality of data frames to a second plurality of wireless communication terminals (Fig.4 [0118], the processor of base station eNodeB/access point AP410 is transmitting a first plurality of frame 450 (including a frequency-time resource 452 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], access point AP is simultaneously transmitting a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA) and synchronize airtimes of the first plurality of data frames (Fig.20-21 [0186], the processor of eNodeB is synchronizing airtimes of the first plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.49 [0320], synchronization includes the time stamp of the data frame and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).

Regarding claim 23, Lou, Grandhi and Wang discloses all the elements of claim 22 as stated above wherein Lou further discloses the processor is configured to pad at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames (Fig.7 [0123], the processor of eNodeB pads at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames by using padding unit 710 and Fig.41 [0255], the processor of eNodeB pads at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).

Regarding claim 24, Lou discloses wherein a wireless communication terminal (Fig.1B [0067], wireless communication terminal WTRUs 102a-d) comprising:
a transceiver (Fig.1B [0077], WTRUs 102a-d comprises transceiver); and
a processor (Fig.1B [0078], WTRUs 102a-d comprises a processor 118),
wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of
a first plurality of wireless communication terminals, wherein the first non-data frame
reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.46-48 [0294]-[0295], the processor of the wireless communication terminal WTRU is receiving a QoS data frame/QoS PPDU (i.e., first non-data frame) from base station eNodeB communication terminal, the QoS data frame/QoS PPDU (i.e., first non-data frame) reserves a Transmit Opportunity (TXOP) and Fig.38-39 [0248], CTS 3940 on sub-channel 3905-3920 and NAV on sub-channel 3905-3920 and Fig.34 [0230], the frame control field identifies a first channel by an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 from a base wireless communication terminal eNodeB to a first plurality of wireless communication terminals STAs, and Fig.47 [0282], simultaneously with at least one of a first plurality of wireless communication terminals STAs),
and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.34 [0230], schedules/allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 to each of the first plurality of wireless communication terminals STAs             and Fig.27-28 [0212], communicating through one or more sub-channels which are assigned/allocated by a first signaling information MAC header of each STA),
transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.36-39 [0249], the processor of the wireless communication terminal WTRU is transmitting a CTS 3950 (i.e., second non-data frame) through the sub-channel 3910-3915 and Fig.49 [0317], the sub-channel is indicated by the sub-channelized CTS (sCTS) to the base wireless communication terminal eNodeB and Fig.33 [0229], the first non-data frame CTS (sCTS) indicates an association identifier (ID) of the wireless communication terminal STA).
	Even though Lou discloses wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of a first plurality of wireless communication terminals, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal, in the same field of endeavor, Grandhi teaches wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of a first plurality of wireless communication terminals, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.1 [0068], the processor of the wireless communication terminal WTRU is receiving the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the wireless communication terminal WTRU is receiving the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies from a base wireless communication terminal AP and simultaneously with at least one of a first plurality of wireless communication terminals STAs), 
and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140],  allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.6 [0095], the processor of the wireless communication terminal WTRU is transmitting CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], transmitting the CTS frame including a bandwidth through the channels 615-617 to the base wireless communication terminal AP and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame to the base wireless communication terminal AP and Fig.1&11-12 [0123], the CTS (i.e., non-data frame) indicates an associated identifier (CTS ID) of the wireless communication terminal WTRU for NAV setting). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.		                                                                                         	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Lou to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141] and Fig.1&11-12 [0123])
	Even though Lou and Grandhi discloses wherein the first non-data frame
reserves a Transmit Opportunity (TXOP), identifies  the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Lou and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Lou and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])

Regarding claim 25, Lou, Grandhi and Wang discloses all the elements of claim 24 as stated above wherein Lou further discloses the processor is configured to receive, by using the transceiver, a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal (Fig.4 [0118], the processor of the wireless communication terminal WTRU is receiving a first plurality of frame 450 (including a frequency-time resource 452 from the base station eNodeB/access point AP410 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], simultaneously receiving a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 from the access point AP and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA),
wherein an airtime of the first data frame is synchronized with an airtime of the second data frame (Fig.20-21 [0186], an airtime of the first data frame is synchronizing airtimes of the second plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).

Regarding claim 26, Lou, Grandhi and Wang discloses all the elements of claim 25 as stated above wherein Lou further discloses padding is used for the synchronization of the airtime of the first data frame with the airtime of the second data frame (Fig.7 [0123], padding at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using padding unit 710 and Fig.41 [0255], pads at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).

Regarding claim 27, Lou discloses wherein an operation method of wireless communication terminal (Fig.1B [0067], COBRA operation of wireless communication terminal WTRUs 102a-d), the method comprising:
receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.46-48 [0294]-[0295], receiving a QoS data frame/QoS PPDU (i.e., first non-data frame) from base station eNodeB communication terminal, the QoS data frame/QoS PPDU (i.e., first non-data frame) reserves a Transmit Opportunity (TXOP) and Fig.38-39 [0248], CTS 3940 on sub-channel 3905-3920 and NAV on sub-channel 3905-3920 and Fig.34 [0230], the frame control field identifies a first channel by an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 from a base wireless communication terminal eNodeB with the first plurality of wireless communication terminals STAs, and Fig.47 [0282], simultaneously with at least one of a first plurality of wireless communication terminals STAs),
and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.34 [0230], schedules/allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency band range BW subfield 3340 to each of the first plurality of wireless communication terminals STAs and Fig.27-28 [0212], communicating through one or more sub-channels which are assigned/allocated by a first signaling information MAC header of each STA),
transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.36-39 [0249], the processor of the wireless communication terminal WTRU is transmitting a CTS 3950 (i.e., second non-data frame) through the sub-channel 3910-3915 and Fig.49 [0317], the sub-channel is indicated by the sub-channelized CTS (sCTS) to the base wireless communication terminal eNodeB and Fig.33 [0229], the first non-data frame CTS (sCTS) indicates an association identifier (ID) of the wireless communication terminal STA).
	Even though Lou discloses wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal, in the same field of endeavor, Grandhi teaches wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.1 [0068], the wireless communication terminal WTRU is receiving the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the wireless communication terminal WTRU is receiving the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies , and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140], allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.6 [0095], the processor of the wireless communication terminal WTRU is transmitting CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], transmitting the CTS frame including a bandwidth through the channels 615-617 to the base wireless communication terminal AP and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame to the base wireless communication terminal AP and Fig.1&11-12 [0123], the CTS (i.e., non-data frame) indicates an associated identifier (CTS ID) of the wireless communication terminal WTRU for NAV setting). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.		                                                                                                        	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Lou to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141] and Fig.1&11-12 [0123])
	Even though Lou and Grandhi discloses wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Lou and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lou and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Lou and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])

Regarding claim 28, Lou, Grandhi and Wang discloses all the elements of claim 27 as stated above wherein Lou further discloses receiving a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal (Fig.4 [0118], the processor of the wireless communication terminal WTRU is receiving a first plurality of frame 450 (including a frequency-time resource 452 from the base station eNodeB/access point AP410 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], simultaneously receiving a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 from the access point AP and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA),
wherein an airtime of the first data frame is synchronized with an airtime of the second data frame (Fig.20-21 [0186], an airtime of the first data frame is synchronizing airtimes of the second plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).

Regarding claim 29, Lou, Grandhi and Wang discloses all the elements of claim 28 as stated above wherein Lou further discloses padding is used for the synchronization of the airtime of the first data frame with the airtime of the second data frame (Fig.7 [0123], padding at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using padding unit 710 and Fig.41 [0255], pads at least one of the second plurality data frames to synchronize the airtimes of the first plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No.: US 2005/0063330 A1) teaches Method for Uplink Bandwidth Request and Allocation based on a Quality of Service Class in a Broadband Wireless Access Communication System.

Costa et al. (Pub. No.: US 2007/0036097 A1) teaches Method for Controlling the Communication with mobile Stations in a Network.

Ho et al. (Pub. No.: US 2010/0085933 A1) teaches MultiPoll for QoS-Driven Wireless LANS.

Zhang et al. (Pub. No.: US 2015/0358067 A1) teaches Range Extension in Wireless Local Area Networks.

LI et al. (Pub. No.: US 2016/0295612 A1) teaches Information Sending Method and Apparatus.

Choi et at. (Pub. No.: US 2010/0232380 A1) teaches System and Method for Utilizing Spectrum Operation Modes in Dynamic Spectrum Access Systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414